DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Clams 21-28 are pending.

Response to Arguments
Applicant's arguments filed 07 September 2022 have been fully considered but they are not persuasive. 
Regarding the Non-statutory Double Patenting Rejection of Claim 20. Applicant cancelled Claim 20, incorporated the subject matter of Claim 20 into Claim 24 and stated the Non-statutory Double Patenting Rejection was moot.
The Examiner disagrees with Applicant. The subject matter of application dependent Claim 24 is anticipated by the subject matter of patent dependent Claim 2. Incorporating the subject matter of Claim 20 into Claim 24 does not differentiate amended Claim 24 from US Patent 11,054,557 Claim 2. 

Claim Objections
Claims 24 and 25 are objected to because of the various informalities. Suggested changes to Claims 24 and 25 are provided in bold: 

Claim 24. A blocking element of short wavelengths in LED-type light sources comprising:
a substrate with a pigment distributed on its surface wherein the pigment has an optical density such that it allows a selective absorption of light emission in LED-type light sources between a maximum percent of absorption and a minimum percent of absorption of   wavelengths between 380 nm and 500 nm without completely blocking passage of the wavelengths, wherein 
the maximum percent of absorption and the minimum percent of absorption is the  predetermined maximum and minimum absorption values for at least one of the following factors: an age of a user of LED-type light source, a size of the LED-type light source, a total exposure time of a user to the LED-type light source, an ambient lighting of a place where the user interacts with the LED-type light source, the time of day, the type of LED-type light source,  and a retinal or corneal disease state of the user, wherein the pigment is evenly distributed over the surface of the substrate.

Claim 25. A blocking method of short wavelengths in LED-type light sources characterized in that it comprises steps of:
selecting a mean optical density of a pigment between a maximum percent of absorption and a minimum percent of absorption in a range of  wavelengths between 380 nm and 500 nm; and
pigmenting a substrate over its entire surface in such a way that the mean absorption is between said maximum and minimum percent of absorption without completely blocking passage of wavelengths between 380 nm and 500 nm; wherein
the maximum percent of absorption and the minimum percent of absorption is  the sum of a maximum percent of absorption and a minimum percent of absorption selected from  predetermined maximum and minimum absorption values for at least one of the following factors: an age of a user of LED-type light source, a size of the LED-type light source, a total exposure time of a user to the LED-type light source, an ambient lighting of a place where the user interacts with the LED-type light source, the type of LED-type light source,  and a retinal or corneal disease state of the user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being respectively unpatentable over Claims 2 and 15 of U.S. Patent No. 11,054,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim anticipates the patent claim. 

MPEP 804 II.B.1 states: “nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim if the claim under examination is anticipated by the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).

17/331,351
11,054,557
Claim 24 A blocking element of short wavelengths in LED-type light sources comprising:


a substrate with a pigment distributed on its surface wherein the pigment has an optical density such that it allows a selective absorption of light emission in LED-type light sources between a maximum percent of absorption and a minimum percent of absorption of the short wavelengths between 380 nm and 500 nm 









without completely blocking passage of wavelengths between 380 nm and 500 nm, and wherein 




the maximum percent of absorption and the minimum percent of absorption are a sum of a maximum percent of absorption and a minimum percent of absorption selected from a predetermined maximum and minimum absorption values at least one of a following factors: an age of a user of LED-type light source, a size of the LED-type light source, a total exposure time of a user to the LED-type light source, an ambient lighting of a place where the user interacts with the LED-type light source, the time of day, the type of LED-type light source, or a retinal or corneal disease state of the user, wherein 

the pigment is evenly distributed over the surface of the substrate.
Claim 2. A diopter for blocking short and medium wavelengths of a light emission source that damage the visual system, comprising: 

a first diopter with a first pigment distributed on its surface, wherein said first pigment has an optical density with an absorption of short wavelengths ranging from 380 nm and 500 nm between a maximum percent of absorption and a minimum percent of absorption; and 

a second diopter with a second pigment distributed on its surface, wherein said second pigment has an optical density with an absorption of medium wavelengths ranging from 500 nm and 590 nm between a maximum percent of absorption and a minimum percent of absorption; wherein 

a combination of an optical effect of said first diopter and said second diopter in the short and medium wavelengths comprised between 380-590 nm does not completely block the passage of visible light within said range; and wherein 

the maximum percent of absorption and the minimum percent of absorption are selected from a predetermined value for at least one factor selected from: an age of a user of the light emission source, a type of light emission source, total exposure time of a user to the light emission source, conditions of lowest ambient lighting of the light emission source, and a disease state of the user or a group of users, wherein 






the first pigment and second pigment are evenly distributed in the diopter.


Claim 25 of 17/331,351 and Claim 15 of US 11,954,557 are the application and patent method claims corresponding to application and patent apparatus claims. Application method Claim 25 is patentably indistinct from patent method Claim 15 for the same reasons as the apparatus claims.

Allowable Subject Matter
Claims 21-23, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The Examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694     


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694